Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021 has been reviewed by the examiner and entered of record in the file.
 2.	Claims 1, 5, 6 and 20 are amended, and claims 24-27 are newly added.
Status of Claims 
3.	Claims 1, 5-9, 11, 13-14 and 20-27 are present in the application.
4.	Claims 8-9, 11, 13-14 and 22-23 remain withdrawn from consideration as directed to a non-elected invention.  Components (B2) and (B3) are presently withdrawn as directed to non-elected subject matter.                   
5.	Claims 1, 5-7, 20-21 and 24-27 are currently under examination in the present Office Action.

Previous Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
8.	Claims 1, 5-7 and 20-21 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rajan et al. (WO 2010/063700;  and Dietz et al. (I) (U.S. 2008/0293798) and Dietz (II) (U.S. 2009/0042724) and Gewehr et al. (U.S. 2009/0123561).
	New claims 24-27, dependent upon claims 1, 5, or 6, are added to the rejection.

 Claim 1 is directed to a fungicidal composition, comprising: (A) 3-difluoromethyl-1-methyl-1H-pyrazole-4-carboxylic acid methoxy-[1-methyl-2-(2,4,6-trichlorophenyl)-ethyl]-amide and (B1) difenoconazole, wherein the weight ratio of (A) to (B1) is 1:4 to 4:1; or (A) 3-difluoromethyl-l-methyl- I1H-pyrazole-4-carboxylic acid methoxy-[1-methyl-2-(2,4,6-trichlorophenyl)-ethyl]-amide and (B2) prothioconazole, wherein the weight ratio of (A) to (B2) is 1:4 to 4:1; or (A) 3-difluoromethyl-1-methyl-1 3-difluoromethyl-1-methyl-1H-pyrazole-4-carboxylic acid methoxy-[1-methyl-2-(2,4,6-trichlorophenyl)-ethyl]-amide and (B1) difenoconazole (claim 7).   Claims 24 and 27 are drawn to the composition of claim 1, and further limit wherein the weight ratio of (A) to (B1) is 1:4 or 4:1 (claim 24) or (A) to (B1) is 1:4 or about 4:1 (claim 27).
Claim 20 is directed to a fungicidal composition, comprising: (A) 3-difluoromethyl-1-methyl-IH-pyrazole-4-carboxylic acid methoxy-[1-methyl-2- (2,4,6-trichlorophenyl)-ethyl]-amide and (B I) difenoconazole, wherein the weight ratio of (A) to (B1) is about 1:4 to about 4: l; or (A) 3-difluoromethyl-1-methyl- 1H-pyrazole-4-carboxylic acid methoxy-[1-methyl-2- (2,4,6-trichlorophenyl)-ethyl]-amide and (B2) prothioconazole, wherein the weight ratio of (A) to (B2) is about 1:4 to about 4:1; or (A) 3-difluoromethyl-1-methyl-I H-pyrazole-4-carboxylic acid methoxy-[1-methyl-2- (2,4,6-trichlorophenyl)-ethyl]-amide and (B3) tebuconazole, wherein the weight ratio of (A) to (B3) is about 1:4 to about 4:1; more specifically wherein the composition comprises (A) 3-difluoromethyl-1-methyl-1H-pyrazole-4-carboxylic acid methoxy-[1-methyl-2-(2,4,6-trichlorophenyl)-ethyl]-amide and (B1) difenoconazole (claim 21).
Claim 5 is directed to a method of controlling phytopathogenic fungi on useful plants or on propagation material thereof, which comprises applying to the useful plants, the locus thereof or propagation material thereof (A) 3-difluoromethyl-I-methyl-i H-pyrazole-4-carboxylic acid methoxy-[1-methyl-2- (2,4,6-trichlorophenyl)-ethyl]-amide and (B1) difenoconazole, wherein the weight ratio of (A) to (B1) is 1:4 to 4:1; or 3-difluoromethyl-1-methyl-1H-pyrazole-4-carboxylic acid methoxy-[1-methyl-2-(2,4,6-trichlorophenyl)-ethyl]-amide and (B1) difenoconazole.  Claim 25 is drawn to the method of claim 5, and further limits wherein the weight ratio of (A) to (B1) is 1:4 or 4:1 (claim 24) or (A) to (B1) is 1:4 or about 4:1.  
Claim 6 is directed to a method of protecting natural substances of plant and/or animal origin from phytopathogenic fungi, which have been taken from the natural life cycle, and/or theirPage 2 of 15 4848-6815-3584.1DOCKET NO.: SYG-0116VA(115479.000021)PATENTApplication No.: 14/840,214Office Action Dated: June 29, 2021processed forms, which comprises applying to said the natural substances of plant and/or animal origin or their processed forms (A) 3-difluoromethyl-1-methyl-1H-pyrazole-4-carboxylic acid methoxy-[1-methyl-2-(2,4,6-trichlorophenyl)-ethyl]-amide and (B1) difenoconazole, wherein the weight ratio of (A) to (B1) is 1:4 to 4:1; or (A) 3-difluoromethyl-1-methyl-1H-pyrazole-4-carboxylic acid methoxy-[1-methyl-2-(2,4,6-trichlorophenyl)-ethyl]-amide and (B2) prothioconazole, wherein the weight ratio of (A) to (B2) is 1:4 to 4:1; or (A) 3-difluoromethyl-1-methyl-iH-pyrazole-4-carboxylic acid methoxy-[1-methyl-2- (2,4,6-trichlorophenyl)-ethyl]-amide and (B3) tebuconazole, wherein the weight ratio of (A) to (B3) is 1:4 to 4:1; more specifically wherein the composition comprises (A) 3-difluoromethyl-1-methyl-1H-pyrazole-4-carboxylic acid methoxy-[1-methyl-2-(2,4,6-trichlorophenyl)-ethyl]-amide and (B1) difenoconazole.  Claim 26 is drawn to the method of claim 6, and claim 24) or (A) to (B1) is 1:4 or about 4:1.

Rajan et al. teach a method of protecting crops of useful plants against attack by a phytopathogenic organism, and/or treatment of crops of useful plans infested by a phytopathogenic organism (page 20, third full paragraph), said method comprising applying to said crops or useful plants at least one fungicidally active carboxamide of formula (I) (page 1), in particular wherein the compound is 3-difluoromethyl-1-methyl-1H-pyrazole-4-carboxylic acid methoxy-[1-methyl-2-(2,4,6-trichlorophenyl)-ethyl]-amide, (page 23, Example P3), which is Applicant’s instant compound “(A).”
Rajan et al. are silent as to the administration of “(B1)”, difenoconazole.
Yet, Dietz et al. (I) teach a synergistically effective fungicidal mixture comprising 1) a carboxamide of formula I and 2A) difenoconazole (see claim 12). Dietz et al. (I) teach a method for controlling phytopathogenic harmful fungi on plants comprising contacting said plant with a mixture comprising 1) a carboxamide of formula I and 2A) difenoconazole (see claim 21).  Dietz et al. teach wherein 1) the carboxamide of formula I and 2) active compound(s) II are usually employed in a weight ratio of from 100:1 to 1:100, preferably from 20:1 to 1:20, in particular from 10:1 to 1:10 (paragraph [0299]).
Dietz et al. (II) teach a fungicidal mixture comprising a carboxamide and Applicant’s compound “(B1)” difenoconazole in a synergistically effective amount (claim 1).   The compound(s) I and the active compound(s) II are usually employed in a weight ratio of from 100:1 to 1:100, preferably from 20:1 to 1:20, in particular from 10:1 to 1:10 (paragraph [0145]).
Gewehr et al. teach a fungicidal mixture comprising a carboxamide and an azole, specifically difenoconazole, in a synergistically effective amount (claim 1). Compound(s) I and active compound(s) II are usually employed in a weight ratio of from 100:1 to 1:100, preferably from 20:1 to 1:20, in particular from 10:1 to 1:10 (paragraph [0124]).
Thus, it would be prima facie obvious to one of ordinary skill in the art to combine the fungicidal carboxamide “(A)” with the azole “(B1),” difenoconazole into a fungicidal composition. 
 It would be prima facie obvious to one of ordinary skill in the art to administer a mixture of the fungicidal carboxamide “(A)” in combination with the azole “(B1),” difenoconazole in a method of controlling phytopathogenic fungi on plants or useful propagation material thereof, comprising applying the mixture to said plants or propagation material thereof.
	And, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, please see In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings).  Furthermore, MPEP 2144 teaches that the strongest rationale for 
	In the instant case, two known compounds which individually demonstrate fungicidal activity in agriculture could be combined in a composition in order to achieve a greater than additive effect for controlling or preventing phytopathogenic microorganisms, with the expected result of a composition suitable for the control of diseases caused by phytopathogens in plants. 
Please refer to MPEP 2144.06 “I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” wherein Kerkhoven is specifically referenced:
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti,  25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

	As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).

	Regarding the recited weight ratio of (A) to (B1) of from 1:4 to 4:1, Dietz et al. (I), Dietz et al. (II) and Gewehr et al. each teach wherein difenoconazole is administered in combination with a carboxamide fungicide to control harmful phytopathogenic fungi on plants or crop, and wherein the combination demonstrates synergistic effects at a weight ratio of from 10:1 to 1:10, which fully encompasses the ratio of 1:4 to 4.1 (or about 1:4 to about 4:1), required by the instant claims. 
	The weight ratio of (A) to (B1) is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal loading rate on the stent In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” 
	Accordingly, instant claims 1, 5-7, 20-21 and 24-27 are prima facie obvious.

Response to Arguments
9.	Applicant traverses the obviousness rejection over Rajan et al. in view of Dietz et al. (I), Dietz et al. (II) and Gewehr et al, and argues the following points:
A. 	The claims are patentable in view of the unexpected, synergistic results from the declaration filed January 7, 2019.
Applicant argues that the instantly recited weight ratio of (A) to (B1) of 1:4 to 4:1 renders a synergistic effect in view of the results from the 1.132 Declaration filed January 7, 2019, wherein synergistic activity is demonstrated at the weight ratio of (A) to (B1) of 1:4 (against fungal species B.3.1: Alternaria solani) or at the weight ratio of (A) to (B1) of 4:1 (against fungal species B.3.2: Septoria tritici). Applicant argues that the data presented in B.3.1 and B.3.2 “demonstrates synergy of the combination of Compound 1.001 and difenoconazole… [which] is consistent with the 1:4 to 4:1 recited in claim 1.”  

	Applicant's arguments have been fully considered but they are not persuasive. The examiner notes that the combined application of (A) and (B1) presented in B.3.1 and B.3.2 demonstrates synergy at a weight ratio of 1:4 OR 4:1, which is not commensurate with the broader range of 1:4 to 4:1 required by claim 1.  
	Even if we agreed that the claimed method provided unexpected synergistic results, more would be required to show nonobviousness, as synergism is not per se unexpected. See In re Diamond, 360 F. 2d 214, 218 (CCPA 1966). (“What section 103 requires is ‘unexpected synergism’ ... “ (pg. 216, n.7); “we attribute no magic status to synergism per se since it may be expected or unexpected"” (pg. 218)(emphasis added)).
In this case, Dietz et al. (I), Dietz et al. (II) and/or Gewehr et al. each demonstrate synergistic fungicidal effects when difenoconazole is combined with a fungicidal carboxamide of formula I at a weight ratio of from 1:100 to 100:0, preferably 1:20 to 20:1, and more preferably 1:10 to 10:1.  Even though the prior art teaches a broader weight ratio, there is an expectation that the combination of component (A) and (B1) will be effective over the entire range taught by Dietz et al. (I), Dietz et al. (II) and/or Gewehr et al, therefore the fact that Applicant’s recited combination demonstrates greater than additive results at a ratio of 1:4 to 4:1 is not unexpected.
However, if Applicant can provide evidence of unexpectedly superior fungicidal effects of the combination of component (A) and (B1) relative to other weight ratios within the broader range taught by Dietz et al. (I), Dietz et al. (II) and/or Gewehr et al, then Applicant may be able to establish a critical range of weight ratios.

B. 	The Examiner's rejection does not adequately consider the difference between the references.
(i)   	Applicant alleges that “[t]he compounds disclosed in Gewehr, Dietz I and 			Dietz II are not necessarily interchangeable with component (A) of the 			instant claims.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Gewehr, Dietz I and/or Dietz II are not relied upon for suggesting that the core structure of formula I could be modified to arrive at Applicant’s instant Component (A); rather Gewehr, Dietz I and/ or Dietz II are relied upon for teaching the combination of difenoconazole in combination with a fungicidal carboxamide.  Collectively, Rajan in view of Gewehr, Dietz I and/ or Dietz II teach that the combination of known fungicides, i.e. component (A) and (B1) difenoconazole, would be useful for controlling phytopathogenic fungi on useful plants/crops.

 (ii)	 The data in Dietz (1), Dietz (II), and Gewehr does not necessarily suggest 			that difenoconazole would function with Component (A). 

	Applicant's arguments have been fully considered but they are not persuasive. 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, please see In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings).  
	Furthermore, MPEP 2144 teaches that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.   	
	In the instant case, one skilled in the art would be motivated to combine two known compounds which individually demonstrate fungicidal activity in agriculture, in a composition to achieve a greater than additive effect for controlling or preventing phytopathogenic microorganisms, with the expected result of a composition suitable for the control of fungal diseases caused by phytopathogens in useful plants or propagation material thereof. 

	C.	The Examiner has not established a reasonable expectation that the combination of Component (A) and Component (B) could be formulated together.

	Applicant's arguments have been fully considered but they are not persuasive. As stated above, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, please see In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings).  
	Furthermore, MPEP 2144 teaches that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.   	
	In the instant case, one skilled in the art would be motivated to combine two known compounds which individually demonstrate fungicidal activity in agriculture, in a composition to achieve a greater than additive effect for controlling or preventing phytopathogenic microorganisms, with the expected result of a composition suitable for the control of fungal diseases caused by phytopathogens in useful plants or propagation material thereof. 
In view of the reasons provided supra, the evidence supporting the obviousness of the instantly claimed invention outweighs the remarks and evidence provided in support of the non-obviousness of the instantly claimed invention.  Therefore, the rejection is maintained.

CONCLUSION


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/JANET L COPPINS/Examiner, Art Unit 1628     

/CRAIG D RICCI/Primary Examiner, Art Unit 1611